Citation Nr: 9930138	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-43 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for spondylosis of L1-
L2. 

2. Entitlement to an increased rating for low back strain, 
rated 10 percent disabling.  



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1985.  

In his substantive appeal (VA Form 9) the veteran requested 
that the Veterans of Foreign Wars (VFW) represent him at the 
local board.  However, he did not execute a power of attorney 
in favor of the VFW.  The Board of Veterans' Appeals (Board) 
provided him with the relevant forms in an August 1998 
letter.  However, he failed to respond to this letter.  In 
the absence of an appropriate power of attorney, the Board 
finds that the veteran does not have accredited 
representation.  


FINDING OF FACT

The post service spondylosis is a residual of the injuries 
sustained in service.  


CONCLUSION OF LAW

Spondylosis, L1-L2, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Of record are reports of treatment afforded the veteran in 
service for a back disorder.  In March 1981, he reported a 
two week history of back pain.  On medical consultation at 
that time, the impression was low back pain, rule out 
herniation.  He was also afforded an orthopedic consultation 
in May 1981, at which time he reported low back pain since 
January 1980.  In December 1980, he fell on his buttocks, 
causing a constant, dull ache in the back.  On treatment in 
May 1981, he stated he fell out of a truck in February 1981, 
and had back pain since that time.  In an August 1981 
treatment note, it was reported that X-ray films taken in 
March 1981 showed a compression fracture.  The assessment was 
status post compression fracture, T12-L1; and paravertebral 
muscle spasm.  Follow-up treatment was required.  

When the VA examined the veteran for compensation purposes in 
October 1985, he reported that he slipped and fell out of a 
jeep while in service.  Since that time, he has had chronic 
pain in the low back area.  On examination, gait was normal.  
There was no muscle spasm or scoliosis, and there was a 
normal dorsolumbar curve.  He had fairly good back 
flexibility, and backward extension was good.  X-ray films of 
the lumbosacral spine showed that there was normal alignment 
with no displacement or significant anomaly.  The disc space 
was well maintained, with no degenerative changes in the 
lumbar axis.  The diagnoses included by history, severe 
contusion, low back, with chronic low back strain.  

The VA examined the veteran for compensation purposes in 
February 1996.  At that time, he reported the injuries in 
service, and stated that while he got mildly better, he 
continued to have central low back pain without leg pain.  He 
was not using a brace, and was not on any medications.  He 
indicated that he had recently lost his job, but stated that 
this was the result of factors other than his back.  On 
examination, there was no evidence of any postural 
abnormality or fixed deformity.  The musculature of the back 
was normal, without evidence of paraspinal muscle 
vesiculations.  Forward flexion was possible to the mid 
tibia, with backwards extension to 30 degrees, right and left 
lateral flexion to 35 degrees, and tight and left rotation to 
90 degrees.  There was no objective pain on motion.  Straight 
leg raising was negative bilaterally, and he retained normal 
motor strength in both lower extremities.  Sensation was 
intact to light touch.  X-ray films showed mild degenerative 
arthritis (spondylosis), worse at L1-L2.  There was no 
evidence of spondylolisthesis or lytic lesions.  The 
diagnosis was mechanical low back pain with possible 
degenerative disc component secondary to L1-L2 spondylosis, 
mild in nature.  

The veteran was again examined for compensation purposes in 
February 1997.  He reported the history of injury in service, 
and that that he had low back pain since that time.  He 
denied any radiation, and stated that the back pain was worse 
with any activity.  He further gave a history of multiple 
automobile accidents in 1993, and stated that his back pain 
was more severe since those incidents.  On examination, there 
was no evidence of postural abnormalities or fixed 
deformities.  Examination of the musculature of the back did 
not show any spasms, atrophy or spasms.  Mild tenderness to 
palpation was present in the lumbar spine.  Forward flexion 
was possible to 50 degrees, with backwards extension to 10 
degrees, lateral flexion left and right to 15 degrees, and 
rotation left and right to 25 degrees.  There was moderate 
objective evidence of pain with range of motion.  Strength 
was 5/5 throughout all muscle groups in the lower 
extremities.  There were no sensory deficits in the lower 
extremities.  The diagnoses were mild degenerative 
osteoarthritis of the lumbar spine and moderate mechanical 
low back pain.  The examiner reviewed the claims folder.  It 
was concluded that since spondylosis was present on 
examination in 1992, it was directly related to the previous 
injury in 1980.  It was the opinion of the examiner, however, 
that the veteran's symptoms had been exacerbated by the more 
recent accidents which were not service connected.  Although 
it was impossible to state specifically what proportion of 
the veteran's pain was exacerbated by the more recent 
injuries versus how much pain was attributed to his service 
connected injury, it was felt that at least a portion of the 
veteran's spondylosis was the direct result of the initial 
service-connected disability.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d).  

A review of the veteran's service medical records indicates 
that he sustained an injury in service, when he fell.  Post 
service medical records have shown the presence, both on X-
ray and physical examination, of degenerative arthritis 
(spondylosis).  Thus, for service connection to be warranted, 
there must be evidence to show that there is a relationship 
between the post service spondylosis and the injury sustained 
in service.  As this issue is medical in nature, the Board 
must consider the opinions of medical professionals.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

On the most recent VA examination, the examiner was asked to 
specifically comment on the relationship between the injury 
in service and the post service spondylosis, taking into 
consideration the fact that the veteran was injured in 
automobile accidents after service.  The examiner concluded 
that the spondylosis was directly related to his injury in 
service.  

The Board notes that spondylosis was not shown on examination 
shortly after service.  However, service connection may be 
granted, as noted, if there is evidence demonstrating an 
etiological link between the post service disability and the 
incidents of service.  In this case, the issue turns not on 
whether there was any manifestation of the spondylosis within 
the presumptive period, as there was none, but whether the 
spondylosis was the result of a documented injury in service.  
Here, there is no medical evidence demonstrating that the 
spondylosis was the result of any cause except the injury in 
service.  Accordingly, the Board must find that service 
connection for the spondylosis is appropriate.  

ORDER

Service connection for spondylosis, L1-L2 is granted.  

REMAND

Also for consideration is the veteran's claim for an 
increased rating for low back strain.  Initially, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  By this finding, the Board means 
that the veteran has presented a claim which is not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to the claim.  

In view of the fact that service connection has been granted 
for spondylosis of L1-L2, the Board concludes it would be 
premature to consider the issue of an increased rating for 
the low back strain without considering the now service-
connected spondylosis.  Accordingly, the claim is remanded to 
the RO for the following actions:

1.  The veteran should be furnished with 
an appropriate specialist examination to 
determine the nature and extent of the 
back disorder.  To the maximum extent 
possible, the examiner should determine 
the symptomatology resultant from the 
service connected low back strain and the 
residuals of the injury in service on the 
one hand, and the residuals of post 
service injuries on the other hand.  All 
appropriate tests should be undertaken, 
and the findings reported in detail.  The 
criteria in 38 C.F.R. §§ 4.40 and 4.45 
should be specifically addressed.  The 
claims folder should be made available to 
the examiner prior to the studies to 
review the reports of prior examination 
and in service treatment.  

2.  The RO should then adjudicate the 
issue of the proper rating for the back 
disorder, considering both the low back 
strain and the spondylosis of L1-L2.  In 
making this determination, the RO should 
specifically consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998).  

When the requested development is completed, if the benefit 
sought is not granted, the veteran and representative should 
be provided with an appropriate supplemental statement of the 
case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The case should then be returned to 
the Board for further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

